DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on April 1, 2022 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.

Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed October 1, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR2007121275 in view of Morita et al., JP2006117541 and Hill et al. GB 2359005 and Pedersen US 20120039981 and Challapalli et al. US 20050112198 and Zhang CN201051850.
Regarding claims 1, 7, 11-12, Kim teaches a functional chewing gum composition (and method of production) to prevent adult disease by lowering cholesterol levels comprising a gum base and a Hericium erinaceus extract (Abstract). While Kim provides examples of obtaining extract by the use of potassium hydroxide, methanol, and hexane (example 1), Kim does not expressly disclose: 
wherein the Hericium erinaceus extract comprises an ethanol extract of a fruiting body of Hericium erinaceus with 20% (v/v) ethanol aqueous solution; or 
the amount of the Hericium erinaceus extract based on the gum base; or
the use of stabilizer comprising disodium edetate; or
an amount of cordycepin, as claimed.
Morita teaches Yamabushitake (Hericium erinaceus) and its extracts can be used as antitumor agent, nerve growth factor production inducer, antibacterial agent, cholesterol lowering agent, an anti-aging agent for hair, skin or memory ability, etc. [0003] and teaches an extracted powder of Yamabushitake wherein the Yamabushitake extract comprises an ethanol extract of a fruiting body of Yamabushitake [0009]. Morita does not expressly disclose extraction with a 20%(v/v) ethanol aqueous solution, however, it would have been within the skill level of one of ordinary skill to determine the appropriate concentration of ethanol for the desired extraction/concentration of Yamabushitake. To do so would be obvious and routine determination to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). Morita provides “a Yamabushitake extract powder that can ingest all the active ingredients of Yamabushitake into the body and efficiently absorb them” [0004] and teaches, “[0006] The Yamabushitake extract powder of the present invention is produced by mixing an extract extracted from Yamabushitake and a solid residue produced at the time of extraction, and therefore has almost all the components that Yamabushitake originally has. Therefore, all of these components can be taken into the body. In addition, because the extract of Yamabushitake is once separated from the raw material, absorption in the body by the extract appears more effectively and remarkably. It is considered that this is because once the components are separated, the absorbability of the extract component into the body is increased. Furthermore, it is thought that a synergistic effect is born by mixing the extract and the solid residue….[0008] Since the mixture consisting of the powder residue is freeze-dried and pulverized, a Yamabushitake extract powder having all the components originally contained in the Yamabushitake raw material can be produced. Moreover, the extract containing the active ingredient extracted by alcohol and hot water, respectively, can be refined by performing the solvent extraction in two stages of alcohol extraction and hot water extraction.” 
Thus, one of ordinary skill in the art would have motivated to substitute the Hericium erinaceus extract of Kim with the Hericium erinaceus extract of Morita to provide a gum that not only lowers cholesterol level, but would also provide other health benefits, as taught by Morita.
The prior art does not expressly disclose the claimed range of Hericium erinaceus, however, it would have been within the skill level of one of ordinary skill in the art to determine optimum amounts of Hericium erinaceus (Yamabushitake) in order to provide the desired medicinal effect. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). 
While Kim does not expressly disclose a stabilizer comprising disodium edetate, the use of stabilizers in chewing gum is well-known in the art. 
Hill teaches chewing gum bases “include a number of ingredients that are subject to deterioration through oxidation during storage” (page 2, line 20) and “[i]n chewing gum base natural or artificial antioxidants are utilized to stabile the rubbery polymer. For instance, beta-carotenes, acidulants (e.g. Vitamin C), propyl gallate, BHA, and BHT are commonly used to stabilize the rubber used in manufacturing chewing gum. Such antioxidants are included in chewing gum base as a stabilizer to inhibit oxidation.” (page 2, line 30). 
Pedersen teaches a functional chewing gum composition stabilizer such as BHT and EDTA [0033]. 
Challapalli teaches stabilizers are provided with active drug ingredients (i.e., a functional ingredient) to inhibit or prevent degradation of the active ingredient and further, “[p]referred stabilizers according to the invention are butylated hydroxy anisole (BHA), butylated hydroxy toluene (BHT), toluene sulfonic acid, disodium edetate, edetic acid, lactic acid, maleic acid, propyl gallate, sodium formaldehyde sulfoxylate, benzoic acid and aspartic acid. It is possible to use other stabilizers known in the art depending on the specific needs of the particular application and the nature of the drug.”
Thus, given the teachings of the prior art, it would have been obvious for one to use a stabilizer in the gum base of modified Kim to prevent deterioration through storage (as taught by Hill) and to use any number of suitable stabilizers, such as EDTA, since it was known to be used in functional chewing gum compositions (as taught by Pedersen) and specifically disodium edetate, since it is also a known and preferred stabilizer. One of ordinary skill in the art would have been able to use disodium edetate as a stabilizer in modified Kim to obtain predictable results. 
Modified Kim does not expressly disclose the chewing gum to comprise cordycepin.
Zhang teaches a Cordyceps sinensis chewing gum comprising a cordycepin layer and  teaches the layer supports “the health of each human organ which the effective components of Cordyceps sinensis polysaccharide and addition other nutrient health-care components can be absorbed in chewing process, to support body health.” which “can be absorbed in the chewing process to support body health” (Abstract). One would have been motivated to modify the invention of modified Kim with the addition of a cordyepin layer to provide further health benefits, given the teaching of the component supporting body health. While Zhang does not expressly disclose the claimed amount of cordycepin in the gum base, it would have been within the skill level of one of ordinary skill in the art to determine optimum amounts needed for the desired purpose, through routine determination. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). 
Regarding claims 5, 6, 10 claim 1 is applied as stated above. The recitation in the claims that the chewing gum is “for promoting saliva secretion” and “for removing bad breath” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kim disclose the chewing gum as presently claimed, it is clear that the chewing gum of Kim would be capable of performing the claimed intended use as required in the above cited portion of the MPEP.

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. 
Regarding applicant remarks of Zhang, applicant argues Zhang fails to teach or suggest the amount of cordycepin as claimed and that one of ordinary skill would not have a basis to determine whether modifying the amount of Zhang to meet the present claim would be obvious. Applicant also argues the claimed range is critical and points to the present specification as evidence. 
While it is noted that Zhang does not expressly disclose an amount of cordycepin, Zhang clearly teaches the functional benefits of cordycepin and one of ordinary skill in the art would have absolutely been able to determine the appropriate amount of cordycepin needed to arrive at the desired functions recited in the reference (i.e., improve degradation effect, sleep quality, etc.), through routine experimentation. The fact that Zhang teaches a list of medical benefits would have been enough for one of ordinary skill to conclude that effective amounts of cordycepin may vary depending on the desired result and one would have “discover[ed] the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05). 
Applicant’s allegation of criticality for the recited range is not persuasive. Paragraph [0027] of the current PGPub only states, “[t]he chewing gum composition according to the present invention includes 1 to 20 parts by weight of cordycepin based on 100 parts by weight of the gum base. The inclusion of cordycepin allows the chewing gum composition according to the present invention to further have antibacterial activity. The chewing gum composition according to the present invention not only promotes saliva secretion but also has the antimicrobial activity of cordycepin. Thus, the chewing gum composition is beneficial to oral health, and prevents and inhibits tooth decay caused by Streptococcus mutans.” This is not a statement supporting criticality given that there is nothing in the paragraph which clearly provides evidence of criticality.  Furthermore, applicant’s Examples [0055-0065], only compares 10 parts by weight of cordycepin to the compositions stated in paragraphs 0058 and 0059, and also fails to support criticality of the claimed range. Applicant is remined that unexpected results must be commensurate in scope with the claimed invention and “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)” (see MPEP 716.02(d). Thus, applicant’s arguments are not pervasive in overcoming the rejection of record. 
The rejection of claims rejected under 35 USC 112 is withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792